Case 1:21-mj-00054-RMM Document6 Filed 01/22/21 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
FILED

for the
District of Columbia JAN 2.2 2021
Clerk, U.S. District and
United States of America Bankruptcy Courts
Fieidin » i VarsaniGent ) Case: 1:21-mj-00054
SER EETIMIRB UE! MANGES SAIS ; Assigned to: Judge Robin M. Meriweather
\ Assign Date: 1/14/2021
) Description: COMPLAINT W/ARREST WARRANT
oe ee SS )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Hector Emmanuel Vargas Santos |
who is accused of an offense or violation based on the following document filed with the court:

1 Indictment © Superseding Indictment 0 Information © Superseding Information wo Complaint
O Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1)&(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority

40 U.S.C. 5104(e)(2)(D)&(G) - Violent Entry and Disorderly Conduct on Capitol Grounds

om Robin M. Meriweather
i) fot Aferwm2— 2021.01.14 12:18:11
, -05'00'

Issuing officer's signature

 

Date: 1/14/2021

City and state: | Washington, DC Robin M, Meriweather, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) Ci / 14 / 202.| , and the person was arrested on (date) _ oi id / TDL
BE Celi ane state) Jexser| c Ley sp Alix Jensey a.

Date: Ci/2o)zozt wily YB, 5 oe

 

 

Arresting officer's signature

SA Mearquve y Bonaparte

Printed name ahd title

 

 

 
